Exhibit 10.2
FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENTS
     THIS FIFTH AMENDMENT, dated as of November 6, 2008 (this “Amendment”) to
those certain separate Note Purchase Agreements, each dated as of June 16, 1999
(as amended by that certain First Amendment to Note Purchase Agreements dated as
of November 30, 2001, that certain Second Amendment to Note Purchase Agreements
dated as of May 27, 2004, that certain Third Amendment to Note Purchase
Agreements dated as of May 31, 2007 and that certain Fourth Amendment to Note
Purchase Agreements dated as of October 23, 2008, and as in effect immediately
prior to the effectiveness of this Amendment, collectively, the “Existing Note
Purchase Agreement”), among The J. M. Smucker Company, an Ohio corporation (the
“Company”), and the purchasers signatory thereto (together with their
successors, transferees and assigns, collectively, the “Noteholders”) pursuant
to which the Company issued to the Noteholders its 6.77% Senior Notes due
June 1, 2009 in the aggregate principal amount of $75,000,000 (collectively, the
“Notes”).
RECITALS:
     A. The Noteholders are the holders of all of the outstanding Notes.
     B. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Existing Note Purchase Agreement unless herein defined
or the context shall otherwise require.
     C. The Company and the Noteholders now desire to amend the Existing Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:
1. AMENDMENTS.
1.1. Amendment to Section 10.6 (Priority Debt).
     Section 10.6 of the Existing Note Purchase Agreement is hereby deleted in
its entirety, and a new Section 10.6 is hereby inserted in its place, to read as
follows:
     10.6 Priority Debt.
     The Company will not, at any date, permit Priority Debt to exceed (a) prior
to the last day of the fiscal quarter in which the Folgers Acquisition Date
occurs, 25% of Consolidated Total Capitalization (determined as of the last day
of the then most recently ended fiscal quarter of the Company) and
(b) thereafter, 15% of Consolidated Total Capitalization (determined as of the
last day of the then most recently ended fiscal quarter of the Company or
determined as of such date if such date shall be the last day of a fiscal
quarter of the Company); provided, however, that (x) no Lien created pursuant to
Section 10.7(g) shall secure any Primary Senior Debt unless the Notes are
equally and ratably secured by all property subject to such Lien and (y) (i) no
Subsidiary shall guaranty or otherwise be or become obligated in respect of any
Primary Senior

 



--------------------------------------------------------------------------------



 



Debt unless such Subsidiary guaranties, or becomes similarly obligated in
respect of, the Notes and (ii) such Primary Senior Debt (excluding (A) the
Smucker LLC Debt and (B) the Indebtedness under the Folgers Bank Credit
Agreement but including any refinancing, extension or replacement of the
Indebtedness evidenced by the Folgers Bank Credit Agreement) is subject to the
terms of the Intercreditor Agreement (or an intercreditor agreement in form and
substance reasonably satisfactory to the Required Holders), in each case all
pursuant to documentation reasonably satisfactory to the Required Holders;
provided, further, however, that notwithstanding anything contained in this
Section 10.6 to the contrary, the Company shall be under no obligation to (but
may in its sole discretion) require any Foreign Subsidiary to guaranty the Debt
under this Agreement and the Notes to the extent such Foreign Subsidiary’s
obligations under all Primary Senior Debt consist solely of direct borrowings
solely to such Foreign Subsidiary or a group of Foreign Subsidiaries (a “Foreign
Borrowing”) or guaranties of a Foreign Borrowing by another Foreign Subsidiary.
1.2. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
amending and restating the definition of “Primary Senior Debt” to read as
follows:
     “Primary Senior Debt” means (a) the Bank Credit Agreement and (b) any other
credit, loan or borrowing facility or note purchase agreement by the Company or
any Subsidiary providing, in each case, for the incurrence of Senior Funded Debt
in a principal amount equal to or greater than $120,000,000, in each case under
clauses (a) and (b) as amended, restated, supplemented or otherwise modified and
together with increases, refinancings and replacements thereof; provided that
for purposes of compliance with Section 9.8 only, “Primary Senior Debt” shall
exclude the Folgers Bank Credit Agreement and the Smucker LLC Debt (but it shall
include any refinancings, extensions or replacements of the Folgers Bank Credit
Agreement and/or the Smucker LLC Debt).”
1.3. Amendment to Schedule B.
     Schedule B to the Existing Note Purchase Agreement is hereby amended by
inserting the following new definition into such Schedule, in its proper
alphabetical order, to read as follows:
     “Smucker LLC Debt” means the $200,000,000 in principal amount of 6.60%
Senior Notes issued by Smucker LLC due November 13, 2009.”
2. NO OTHER MODIFICATIONS; CONFIRMATION.
     All the provisions of the Notes, and, except as expressly amended, modified
and supplemented hereby, all the provisions of the Existing Note Purchase
Agreement, are and shall remain in full force and effect. As of the Effective
Date (defined below), all references in the Notes to the “Note Purchase
Agreements” shall be references to the Existing Note Purchase Agreement, as
modified by this Amendment and as hereafter amended, modified or supplemented in
accordance with its terms.

2



--------------------------------------------------------------------------------



 



3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
     To induce the Noteholders to execute and deliver this Amendment (which
representations shall survive such execution and delivery), the Company
represents and warrants to the Noteholders that:
     (a) all of the representations and warranties contained in Section 5 of the
Existing Note Purchase Agreement are correct with the same force and effect as
if made by the Company on the date hereof (or, if any representation or warranty
is expressly stated to have been made as of a specific date, as of such date);
     (b) Smucker LLC is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Ohio;
     (c) this Amendment and the Guaranty Agreement of Smucker LLC have been duly
authorized, executed and delivered by the Company and Smucker LLC, respectively,
and this Amendment and the Guaranty Agreement of Smucker LLC each constitute a
legal, valid and binding obligation, contract and agreement of the Company and
Smucker LLC, respectively, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws or equitable principles relating to or limiting
creditors’ rights generally;
     (d) the Existing Note Purchase Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation, contract and agreement of
the Company enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;
     (e) the execution, delivery and performance by each of the Company and
Smucker LLC of this Amendment, and the Guaranty Agreement of Smucker LLC,
respectively, (i) have been duly authorized by all requisite corporate or
limited liability company, as applicable, action and, if required, shareholder
action, (ii) does not require the consent or approval of any governmental or
regulatory body or agency or registration, filing or declaration with, any
Governmental Authority, and (iii) will not (A) violate (1) any provision of law,
statute, rule or regulation or its certificate of incorporation, bylaws or
operating agreement, (2) any order of any court or any rule, regulation or order
of any other agency or government binding upon it, or (3) any provision of any
material indenture, agreement or other instrument to which it is a party or by
which its properties or assets are or may be bound, or (B) result in a breach of
or constitute (alone or with due notice or lapse of time or both) a default
under any indenture, agreement or other instrument referred to in clause
(iii)(A)(3) of this paragraph (e);
     (f) as of the date hereof, no Default or Event of Default has occurred
which is continuing;
     (g) neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office

3



--------------------------------------------------------------------------------



 



of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person; and
     (h) neither the Company nor any Subsidiary is in violation of the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 of the United States of
America.
4. EFFECTIVENESS.
     The amendments set forth in this Amendment shall become effective only upon
the date of the satisfaction in full of the following conditions precedent
(which date shall be the “Effective Date”).
4.1. Execution and Delivery of this Amendment.
     The Company shall have delivered to each Noteholder a counterpart hereof,
duly executed and delivered by the Company, Smucker LLC and the Required
Holders.
4.2. Representations and Warranties.
     The representations and warranties of the Company made in Section 3 of this
Amendment and of Smucker LLC in the Guaranty Agreement shall remain true and
correct in all respects as of the Effective Date.
4.3. No Injunction, Etc.
     No injunction, writ, restraining order or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority.
4.4. Amendment to 2000 Note Purchase Agreements.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Fifth Amendment to Note Purchase Agreements, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to those certain separate Note Purchase Agreements, each
dated as of August 23, 2000, together with each of the other instruments and
agreements executed and/or delivered in connection therewith, each certified as
true and correct by a Responsible Officer.
4.5. Amendment to 2004 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Third Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 27, 2004, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.

4



--------------------------------------------------------------------------------



 



4.6. Amendment to 2007 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain Second Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
May 31, 2007, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.7. Amendment to 2008 Note Purchase Agreement.
     The Company shall have delivered to the Noteholders a fully executed copy
of that certain First Amendment to Note Purchase Agreement, dated as of
November 6, 2008, by and among the Company and each of the Persons signatory
thereto with respect to that certain Note Purchase Agreement, dated as of
October 23, 2008, together with each of the other instruments and agreements
executed and/or delivered in connection therewith, each certified as true and
correct by a Responsible Officer.
4.8. Guaranty of The Folgers Coffee Company.
     The Folgers Coffee Company shall have executed and delivered to the
Noteholders a guaranty agreement in the form attached as Exhibit A hereto.
4.9. Payment of Special Counsel Fees.
     The Company shall have paid on or before the Effective Date the reasonable
fees, charges and disbursements of Bingham McCutchen LLP, the Noteholders’
special counsel, to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Effective Date.
5. EXPENSES.
     Whether or not this Amendment shall become effective, the Company will
promptly (and in any event within thirty (30) days of receiving any statement or
invoice therefor) pay all fees, expenses and costs relating to this Amendment,
including, but not limited to, the reasonable fees of the Noteholders’ special
counsel, Bingham McCutchen LLP, incurred in connection with the preparation,
negotiations and delivery of this Amendment and any other documents related
thereto. In addition, the Company will pay all such fees, expenses and costs set
forth in any subsequent statement within 30 days of its receipt thereof. Nothing
in this Section 5 shall limit the Company’s obligations pursuant to Section 15.1
of the Existing Note Purchase Agreement.
6. MISCELLANEOUS.
     6.1. This Amendment constitutes a contract between the Company and the
Noteholders for the uses and purposes hereinabove set forth, and may be executed
in any number of counterparts, each executed counterpart constituting an
original, but all together only one agreement. Each counterpart may consist of a
number of copies hereof, each signed by less than

5



--------------------------------------------------------------------------------



 



all, but together signed by all, of the parties hereto. Delivery of an executed
signature page by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Amendment.
     6.2. Whenever any of the parties hereto is referred to, such reference
shall be deemed to include the successors and assigns of such party, and all the
promises and agreements contained in this Amendment by or on behalf of the
Company and the Noteholders shall bind and inure to the benefit of the
respective successors and assigns of such parties, whether so expressed or not.
     6.3. This Amendment constitutes the final written expression of all of the
terms hereof and is a complete and exclusive statement of those terms.
     6.4. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND
THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Amendment by duly authorized officers of each as of the date hereof.

                  THE J. M. SMUCKER COMPANY    
 
           
 
  By:   /s/ Mark R. Belgya    
 
           
 
  Name:   Mark R. Belgya    
 
  Title:   Vice President, CFO and Treasurer    

              Accepted and Agreed to:    
 
            HARTFORD LIFE INSURANCE COMPANY    
 
            By:   Hartford Investment Management Company         Its Agent and
Attorney-in-Fact    
 
           
 
  By:   /s/ Matthew J. Poznar    
 
           
 
  Name:   Matthew J. Poznar    
 
  Title:   Senior Vice President    

              PHYSICIANS LIFE INSURANCE COMPANY    
 
            By:   Hartford Investment Management Company,         Its Investment
Manager    
 
           
 
  By:   /s/ Matthew J. Poznar    
 
           
 
  Name:   Matthew J. Poznar    
 
  Title:   Senior Vice President    

          NATIONWIDE LIFE INSURANCE COMPANY    
 
       
By:
  /s/ Mary Beth Cadle    
 
       
Name:
  Mary Beth Cadle    
Title:
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



          NATIONWIDE INDEMNITY COMPANY    
 
       
By:
  /s/ Mary Beth Cadle    
 
       
Name:
  Mary Beth Cadle    
Title:
  Authorized Signatory    
 
        AMCO INSURANCE COMPANY    
 
       
By:
  /s/ Mary Beth Cadle    
 
       
Name:
  Mary Beth Cadle    
Title:
  Authorized Signatory    
 
        NATIONWIDE INSURANCE COMPANY OF FLORIDA    
 
       
By:
  /s/ Mary Beth Cadle    
 
       
Name:
  Mary Beth Cadle    
Title:
  Authorized Signatory    

              PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY  
 
            By:  Prudential Investment Management, Inc.,        as investment
manager    
 
           
 
  By:   /s/ David S. Quackenbush    
 
           
 
  Name:   David S. Quackenbush    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              MTL INSURANCE COMPANY    
 
            By:   Prudential Private Placement Investors,         L.P. (as
Investment Advisor)    
 
           
 
  By: Prudential Private Placement Investors, Inc.    
 
 
(as its General Partner)
   
 
           
 
  By:   /s/ David S. Quackenbush    
 
           
 
  Name:   David S. Quackenbush    
 
  Title:   Vice President    

          METLIFE INSURANCE COMPANY OF CONNECTICUT    
 
       
By:
  /s/ Judith A. Gulotta    
 
       
Name:
  Judith A. Gulotta    
Title:
  Managing Director    

              EQUITRUST LIFE INSURANCE COMPANY     (formerly held by NATIONAL
TRAVELERS LIFE COMPANY)    
 
            By:  Advantus Capital Management, Inc.    
 
           
 
  By:   /s/ James F. Geiger    
 
           
 
  Name:   James F. Geiger    
 
  Title:   Vice President    
 
            THE CATHOLIC AID ASSOCIATION    
 
            By:  Advantus Capital Management, Inc.    
 
           
 
  By:   /s/ James F. Geiger    
 
           
 
  Name:   James F. Geiger    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



              THE RELIABLE LIFE INSURANCE COMPANY    
 
            By:   Advantus Capital Management, Inc.    
 
           
 
  By:   /s/ James F. Geiger    
 
           
 
  Name:   James F. Geiger    
 
  Title:   Vice President       GREAT WESTERN INSURANCE COMPANY    
 
            By:   Advantus Capital Management, Inc.    
 
           
 
  By:   /s/ James F. Geiger    
 
           
 
  Name:   James F. Geiger    
 
  Title:   Vice President    
 
            INDUSTRIAL ALLIANCE PACIFIC LIFE INSURANCE COMPANY (formerly THE
NORTH WEST LIFE ASSURANCE COMPANY OF CANADA)
 
            By:   Advantus Capital Management, Inc.    
 
           
 
  By:   /s/ James F. Geiger    
 
           
 
  Name:   James F. Geiger    
 
  Title:   Vice President    

          MODERN WOODMEN OF AMERICA
 
       
By:
  /s/ Douglas A. Pannier    
 
       
Name:
  Douglas A. Pannier    
Title:
  Portfolio Manager — Private Placements    
 
        NATIONAL GUARDIAN LIFE INSURANCE COMPANY
 
       
By:
  /s/ R.A. Mucci    
 
       
Name:
  R.A. Mucci    
Title:
  Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



              PIONEER MUTUAL LIFE INSURANCE COMPANY    
 
            By:   American United Life Insurance Company (authorized agent)
 
           
 
  By:   /s/ Kent R. Adams    
 
           
 
  Name:   Kent R. Adams    
 
  Title:   V.P. Fixed Income Securities    

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGEMENT
     The undersigned hereby acknowledges and agrees to the terms of the Fifth
Amendment to Note Purchase Agreements, dated as of November 6, 2008 (the “Fifth
Amendment”), amending those certain separate Note Purchase Agreements, each
dated as of June 16, 1999, as amended by that certain First Amendment to Note
Purchase Agreements dated as of November 30, 2001, that certain Second Amendment
to Note Purchase Agreements dated as of May 27, 2004, that certain Third
Amendment to Note Purchase Agreements dated as of May 31, 2007 and that certain
Fourth Amendment to Note Purchase Agreements dated as of October 23, 2008 (as
amended, the “Note Purchase Agreement”), among The J.M. Smucker Company, an Ohio
corporation, and the holders of Notes party thereto. The undersigned hereby
confirms that the Guaranty Agreement to which the undersigned is a party remains
in full force and effect after giving effect to the Fifth Amendment and
continues to be the valid and binding obligation of the undersigned, enforceable
against the undersigned in accordance with its terms, subject to any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditor’s rights generally or by equitable principles.
     Capitalized terms used herein but not defined are used as defined in the
Note Purchase Agreement.
     Dated as of November 6, 2008

                  J.M. SMUCKER LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of The Folgers Coffee Company Guaranty Agreement
[omitted]

 